Order of the Supreme Court, New York County (Pécora, J.), entered January 16, 1981, which denied defendants’ motion to dismiss the complaint and granted plaintiff’s cross motion to the extent that defendants were directed to supply plaintiff with legible copies of documents submitted pursuant to an earlier order and, if illegible, to permit plaintiff to photocopy the originals, is affirmed, without costs and with leave to defendants to renew the motion pursuant to CPLR 3216 if such discovery is not completed within 90 days after service of a copy of this court’s order. Concur — Ross, J. P., Bloom, Fein and Milonas, JJ.